NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



JEREMY McARTHUR THOMAS,                     )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-3034
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed March 14, 2018.

Appeal from the Circuit Court for
Hillsborough County; J. Rogers Padgett,
Senior Judge.

Jeremy McArthur Thomas, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Donna S. Koch, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, BLACK, and SALARIO, JJ., Concur.